Citation Nr: 0602254	
Decision Date: 01/26/06    Archive Date: 01/31/06	

DOCKET NO.  05-06 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had periods of active service from April 1966 to 
April 1969 and from October 1980 to October 1997.  

A review of the record reveals the veteran's medals and 
badges include the Combat Infantryman Badge, the Purple Heart 
Medal (Second award) and the Meritorious Service Medal 
(Second award).

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the VARO 
in Cleveland, Ohio, that, in pertinent part, denied 
entitlement to service connection for PTSD.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
should further action be required.


REMAND

The Board notes that service connection for PTSD requires 
medical evidence establishing a diagnosis of the disorder, 
credible supporting evidence that the claimed in-service 
stressor or stressors actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (2005).  In this regard, the Board 
acknowledges there is no question about the veteran having 
been exposed to stressful incidents during his active 
service.  His military records disclose that he was awarded 
the Combat Infantryman Badge, the Meritorious Service Medal, 
and the Purple Heart Medal (Second award).

However, the medical records are in conflict as to whether or 
not the veteran has PTSD attributable to his combat exposure.  
At the time of a September 2002 VA outpatient visit, it was 
indicated that the veteran presented with symptoms commonly 
associated with PTSD.  Reference was made to the presence of 
symptoms that included reexperiencing combat situations and 
intrusive thoughts and nightmares, of weakness and numbing, 
sleep difficulty, hypervigilance, and startle reaction.  An 
impression was made of PTSD.

However, when the veteran was seen by a board-certified 
psychiatrist at the VA Medical Center in Columbus, Ohio, in 
April 2004, the examiner opined that "this evaluation did not 
find enough symptoms to warrant a diagnosis of PTSD."  The 
examiner noted that the veteran had had two different sets of 
responses to depression and PTSD screens, one being positive 
in 2002, and another being negative in 2003.  She stated the 
veteran's current history was more suggestive of a mood 
disorder than an anxiety disorder.  She noted that the 
veteran's history on current examination was different from 
that given at the time of the September 2002 evaluation.  She 
stated that the veteran currently showed no avoidance of 
speaking about his experiences in Vietnam.  In fact, she 
stated his only clear symptom at the present time was 
insomnia of many years' duration.  The veteran was given an 
Axis I diagnosis of insomnia.  Notation was also made of a 
possible mood disorder.  

In a statement dated in October 2005, the veteran expressed 
unhappiness with the aforementioned examination.  He claimed 
the examiner used general questions.  He stated that with 
regard to her comment that he was willing to discuss his 
combat experiences, he spoke of those that were enjoyable, 
not the ones that keep me awake at night, she never asked 
those questions."

In view of the conflicting evidence of record, the Board 
believes that further development is in order and the case is 
REMANDED for the following actions:

1.  The veteran should be scheduled for a 
comprehensive psychiatric examination by 
an individual knowledgeable in psychiatry 
who has not previously examined him.  The 
claims folder, and a copy of this remand, 
must be provided to the examiner for 
review in conjunction with the 
examination.  The examination should 
include any diagnostic tests or studies, 
such as psychological testing, that are 
deemed necessary for an accurate 
assessment.  If the evaluation results in 
a diagnosis of PTSD, the examiner should 
state whether the criteria to support a 
diagnosis of PTSD has been satisfied and 
opine as to whether there is a link 
between current symptomatology and the 
veteran's combat service in Vietnam.  Any 
opinion expressed by the examiner should 
be accompanied by a complete rationale.  
Whatever psychiatric disorder is 
diagnosed, the examiner should provide an 
opinion as to its etiology.  

2.  Following the aforementioned 
development, VA should review and 
readjudicate the claim on appeal.  If the 
benefit sought is not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case.  This must contain evidence of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue on appeal.  An appropriate period 
of time should be allowed for response.  

Then, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required by the veteran 
until he is notified by the RO.  However, the veteran is to 
be told that any examination requested in this remand is 
deemed necessary to evaluate his claim, and he and his 
representative should be provided with the provisions of 
38 C.F.R. § 3.655 (2005) regarding the consequences of a 
failure to report for a VA psychiatric examination.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

